Case 2:21-cv-06283-MWF-AGR Document 7 Filed 08/16/21 Page 1 of 2 Page ID #:285


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                                                         JS-6
                             CIVIL MINUTES—GENERAL

 Case No. CV 21-6283-MWF (AGRx)                         Date: August 16, 2021
 Title:   Summitridge Venture Group v. Mitali Parmar et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiffs:          Attorneys Present for Defendants:
           None Present                               None Present

 Proceedings (In Chambers): ORDER REMANDING ACTION TO ALAMEDA
                            COUNTY SUPERIOR COURT PURSUANT TO 28
                            U.S.C. § 1452(b)

        Cross-Defendant Vikram Srinivasan removed this action from Alameda County
 Superior Court on August 4, 2021. (See Notice of Removal (“NoR”) (Docket No. 1)).
 Srinivasan previously removed this action on May 4, 2021, which the Court remanded
 on May 27, 2021 (the “Prior Order”). (See CV 21-3809-MWF (AGRx) (Docket No.
 6)). In the Prior Order, the Court — assuming without deciding that jurisdiction was
 properly invoked under 28 U.S.C. § 1334 — determined that equitable remand
 pursuant to 28 U.S.C. § 1452(b) was warranted because the action involved only state
 law claims. (See id. at 2).

        Srinivasan repeats his argument that the Court has federal question jurisdiction
 over the action because the state court violated the automatic bankruptcy stay pursuant
 to 11 U.S.C. § 362, which Srinivasan claims has been in force since Summitridge filed
 for Chapter 11 bankruptcy in the Central District of California Bankruptcy Court
 earlier this year. (Id. at 3-5). Srinivasan also contends that he seeks removal of only
 the contempt proceedings, and not the entire underlying action, and therefore only
 issues of federal law are implicated. (Id. at 6).

        For the same reasons explained in the Prior Order, equitable remand is again
 warranted. Srinivasan may not remove only part of an underlying action, and the
 claims at issue arise solely under state law. (See generally id.); see also Liquidation
 Tr. v. Grobstein, Horwath & Co., LLP, CV 10-08144-MMM (Ex), 2011 WL
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:21-cv-06283-MWF-AGR Document 7 Filed 08/16/21 Page 2 of 2 Page ID #:286


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. CV 21-6283-MWF (AGRx)                         Date: August 16, 2021
 Title:   Summitridge Venture Group v. Mitali Parmar et al.
 13217688, at *4 (C.D. Cal. May 2, 2011) (“Courts have consistently exercised their
 discretion to remand under § 1452(b) where a case is grounded exclusively in state
 law.”) (collecting cases)). Assuming without deciding that jurisdiction is properly
 invoked under 28 U.S.C. § 1334, the Court determines that equitable remand under 28
 U.S.C. § 1452(b) is appropriate under the circumstances. Specifically, “comity and the
 predominance of state law issues strongly favor remand because” the parties assert
 “only state law claims.” Id. (citations omitted); see also Liquidation Tr., 2011 WL
 13217688, at *4.

       Accordingly, the action is REMANDED to Alameda County Superior Court.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
